DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-8, 12-1, and 18 are objected to because of the following informalities:  
In claim 7-8 and 12-14, line 3, “image” should read “images”.
In claim 18, line 3, “16,,” should read “16,[,]”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 recites the "ultrasound images” in line 3. The relationship between this limitation and the “one or more ultrasound images” in claim 2 is unclear.
Claim 4 recites "a plurality of cross sections” in line 4. The relationship between this limitation and the “one or more cross sections” in claim 2 is unclear.
Claims 5 and 9 recite the "different cross sections” in line 2. The relationship between this limitation and the “one or more cross sections” in claim 2 is unclear.
Claims 11-14 recite the "one or more different cross sections” in line 4. It is unclear if this is the same as the “one or more cross sections” in claim 2.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mischi et al (US 20200234446), hereinafter Mischi.
Regarding claim 20, Mischi teaches a method of controlling an ultrasound diagnosis apparatus (“This goal is achieved by providing a method of estimating a velocity of a contrast agent,” [0012]; “estimating the velocity for at least some of the pixels/voxels of the video frames using the spatiotemporal dependency;” [0019].  “FIG. 1A shows a flow chart of the method of estimating a velocity of a contrast agent according to an embodiment;” [0092]; “a 2D transrectal ultrasound probe (C10-3v) and a Philips iU22 ultrasound system (Philips Heathcare, Bothell, Wash.)." [0167]; “system 100”, [0214]; Fig. 1), the method comprising: 
performing transmission (“insonified” [0168]) and reception (“the received plurality of video frames;" [0080]; “DCE-US acquisitions” [0167]) of an ultrasonic beam (an ultrasonic beam for the “ultrasound velocity field tractography” [0108]) toward a subject (“DCE-US acquisitions were performed during 120 s” [0167]; “a most likely vascular structure" [0067]; “organ of interest” [0006]; “a prostate;" [0108]; “tissue.” [0168]), into which contrast media including microbubbles is introduced (“The system may further include a module configured for determination of ultrasound-contrast-agent trajectories based on the velocity.” [0090]. “FIG. 11 shows a Contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate;" [0108]. “When insonified, microbubbles exhibit a resonating behavior that is strongly nonlinear with respect to the incident pressure.  Exploiting this, a contrast agent-specific imaging mode based on a power modulation pulse scheme at 3.5 MHz was used to enhance sensitivity to microbubbles while suppressing linear backscattering from tissue.” [0168]); 

tracking movement of the microbubbles based on the ultrasound image generated (“tracking the ultrasound-contrast-agent trajectories at the seed point” [0071]; “probabilistic streamline tracking” [0198]) corresponding to one cross section of the subject (“2D … representation” [0069]; “2D video frames (i.e. 2D images) are assumed wherein a 2D local kernel is used." [0126]) to acquire trajectories of the microbubbles in the one cross section (“The generating a 2D … representation may include: initializing a predetermined set of particles at seed points; tracking the ultrasound-contrast-agent trajectories at the seed point; determining, for each particle, a propagation direction based on the velocity vectors and moving each particle by a predetermined step size in the projection direction.” [0069] - [0072].  “A local estimation of the microbubble flow velocity and directionality is obtained by describing the time-intensity relation between specific set of imaging voxels.  For 2D datasets, this can be (but is not limited to) the set that is closest to a uniformly spaced circular array of pixels." [0187]. “The implementation of the above discussed embodiment can be based on probabilistic streamline tracking, where said seed points will generate a plurality of potential trajectories based on said velocity vector field and a 
detecting (“the algorithm evaluates” [0195]), as a feature point, a trajectory (“the tract” [0195]. The tract is a feature point), in which a distance between a start point (“the seed point" [0071]) and an end point (“After each tract update, the algorithm evaluates whether one of the stopping criteria has been reached" [0195]. The algorithm stops at an end point) in a prescribed time range (“A temporal prediction of the system states, being the contrast agent concentration over space, can be defined in terms of the current system states, the time step,”   [0121]; “the tract has reached the maximum number of allowed vertices." [0195]. There is always a time limit for the execution of the algorithm, because it cannot run indefinitely; therefore the time range is prescribed, e.g., by a maximum number of time steps) is less than a prescribed value ("As was shown in FIG. 1B, a ring shaped kernel is used in an embodiment with an inner and outer radius of 1 mm and 1.5 mm, respectively." [0127]. A prescribed value is 1.5 mm; “the stopping criteria has been reached, i.e. if a) the tract is stuck within an integration cell, b) the tract has a velocity magnitude that is smaller than the minimally allowed value, v.sub.min” [0195]. The tract is detected once it’s determined that its velocity is less than v.sub.min or, equivalently, the tract length, which is the distance between the start and end points, is less than v.sub.min times the time range), among the trajectories of the microbubbles (“DCE-US tractograms” [0195]; “a plurality of potential trajectories” [0198]); and
displaying the generated ultrasound image, the acquired trajectories and the detected feature point (“the method further includes: generating a 2D … representation of ultrasound -contrast-agent trajectories, the representation including a most likely vascular structure, via a predetermined number of seed particles that are associated with a path within the estimated 2 or 
field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red.” [0196] "Another example of the above described embodiment applied to 3D DCE-US imaging data is given in FIG. 12.  FIG. 12 shows a contrast ultrasound velocity 
field tractography (CUVT) applied to in-vivo 3D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  Here it is also noted that preferably the output images are color images to facilitate interpretation." [0197]. The detected feature point is one of the acquired trajectories).  


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mischi et al (US 20200234446), hereinafter Mischi, in view of Weitzel et al (US 20130345566), hereinafter Weitzel.
Regarding claim 1, Mischi teaches an ultrasound diagnosis apparatus (“system 100”, [0214]; Fig. 1; “a 2D transrectal ultrasound probe (C10-3v) and a Philips iU22 ultrasound system (Philips Heathcare, Bothell, Wash.)." [0167]) comprising:
 an ultrasound probe (“a 2D transrectal ultrasound probe (C10-3v)" [0167]); and 
a processor (“The system 100 may be implemented in a computer by means of hardware 
and/or software.  The modules 101-104 may be hardware and/or software.  The system may include a processor and a memory for storing data and/or computer instruction which when executed on the processor, enable the system to perform the methods as described by the embodiments.” [0214]) configured to perform transmission (“insonified” [0168]) and reception (DCE-US acquisitions” [0167]) of an ultrasonic beam (an ultrasonic beam for the “ultrasound velocity field tractography” [0108]) from the probe toward a subject (“a 2D transrectal ultrasound probe (C10-3v)… DCE-US acquisitions were performed during 120 s” [0167]; “a most likely vascular structure" [0067]; “the received plurality of video frames;" [0080]; “organ of interest” [0006]; “a prostate;" [0108]; “tissue.” [0168]), into which contrast media including 
generate an ultrasound image of the subject (“hemodynamic parametric images” [0174]; Fig. 7 A-F; “FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red." [0196]) from a reception signal (“the received plurality of video frames;" [0080]) outputted by the probe ("In Dynamic Contrast-Enhanced Ultrasound imaging (DCE-US), the passage of an intravenously injected bolus of ultrasound contrast agents (UCAs) through an organ of interest is recorded with an ultrasound imaging system.  DCE-US is a minimally invasive diagnostic tool that allows analysis of vascularization, by imaging the intravenously injected microbubble bolus." [0006]); 
track movement of the microbubbles based on the ultrasound image (“tracking the ultrasound-contrast-agent trajectories at the seed point” [0071]; “probabilistic streamline tracking” [0198]) corresponding to one cross section of the subject (“2D … representation” [0069]; “2D video frames (i.e. 2D images) are assumed wherein a 2D local kernel is used." [0126]) to acquire trajectories of the microbubbles in the one cross section (“The generating a 2D … representation may include: initializing a predetermined set of particles at seed points; tracking the ultrasound-contrast-agent trajectories at the seed point; determining, for each 
detect (“the algorithm evaluates” [0195]), as a feature point, a trajectory (“the tract” [0195]. The tract is a feature point), in which a distance between a start point (“the seed point" [0071]) and an end point (“After each tract update, the algorithm evaluates whether one of the stopping criteria has been reached" [0195]. The algorithm stops at an end point) in a prescribed time range (“A temporal prediction of the system states, being the contrast agent concentration over space, can be defined in terms of the current system states, the time step,”   [0121]; “the tract has reached the maximum number of allowed vertices." [0195]. There is always a time limit for the execution of the algorithm, because it cannot run indefinitely; therefore the time range is prescribed, e.g., by a maximum number of time steps) is less than a prescribed value ("As was shown in FIG. 1B, a ring shaped kernel is used in an embodiment with an inner and outer radius of 1 mm and 1.5 mm, respectively." [0127]. A prescribed value is 1.5 mm; “the stopping criteria has been reached, i.e. if a) the tract is stuck within an integration cell, b) the tract has a velocity magnitude that is smaller than the minimally allowed value, v.sub.min” [0195]. The tract is detected once it’s determined that its velocity is less than v.sub.min or, equivalently, the tract length, which is the distance between the start and end points, is less than v.sub.min times the time range), among the trajectories of the microbubbles (“DCE-US tractograms” [0195]; “a plurality of potential trajectories” [0198]); and 
display the ultrasound image, the acquired trajectories and the detected feature point on a display (“the method further includes: generating a 2D … representation of ultrasound -contrast-agent trajectories, the representation including a most likely vascular structure, via a predetermined number of seed particles that are associated with a path within the estimated 2 or 3-dimensional velocity vector field.” [0067]-[0068]. “Finally at a block 19 the rendering the estimated velocity in a 2D or 3D image is executed." [0116]; Fig. 1A. “According to a further embodiment, the method of estimating includes generating a 2D or 3D representation of ultrasound -contrast-agent trajectories, wherein the representation includes a most likely vascular structure, via a predetermined number of seed particles that are associated with a path within the estimated 2D or 3D velocity vector field.” [0191]. “FIG. 11 shows a Contrast ultrasound velocity 
field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red.” [0196] "Another example of the above described embodiment applied to 3D DCE-US imaging data is given in FIG. 12.  FIG. 12 shows a contrast ultrasound velocity 
field tractography (CUVT) applied to in-vivo 3D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  Here it is also noted that preferably the output images are color images to facilitate interpretation." [0197]. The detected feature point is one of the acquired trajectories).  
Mischi does not explicitly teach that an ultrasound probe has a transducer array.

Therefore, based on Weitzel’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mischi to use an ultrasound probe having a transducer array, as taught by Weitzel, in order to facilitate assessment of CV disease in high-risk groups (Weitzel: [0110]). In the combined invention of Mischi and Weitzel, the probe comprises the transducer array; a processor is configured to perform transmission and reception of an ultrasonic beam from the transducer array toward a subject; a reception signal is outputted by the transducer array. 

Regarding claim 15, Mischi modified by Weitzel teaches the ultrasound diagnosis apparatus according to claim 1.
 Mischi teaches that the contrast media is introduced into a blood vessel of the subject ("In Dynamic Contrast-Enhanced Ultrasound imaging (DCE-US), the passage of an intravenously injected bolus of ultrasound contrast agents (UCAs) through an organ of interest is recorded with an ultrasound imaging system." [0006]), and the processor further configured to create a blood vessel image of the subject (seen in Fig. 11a, [0196]) based on the trajectories of the microbubbles (“DCE-US is a minimally invasive diagnostic tool that allows analysis of vascularization, by imaging the intravenously injected microbubble bolus." [0006]; “generating a 
Regarding claim 16, Mischi modified by Weitzel and Kondoh teaches the ultrasound diagnosis apparatus according to claim 15.
Mischi teaches the processor further configured to acquire blood vessel information of the subject (“the hemodynamics” [0179]; “the vascular features” [0192]) from the blood vessel image (“The above described embodiments can be used in a method for e.g. prostate cancer localization based on dynamic contrast enhanced ultrasound (DCE-US) imaging. By combining Wiener system identification and model-based parameter estimation, the proposed embodiments enable local characterization of the hemodynamics described by the dispersion coefficient (D), velocity (v), and Peclet number (Pe). The obtained parameters serve as features that relate to angiogenic activity. Stable estimates of the Wiener filter coefficients may be obtained by 
Regarding claim 17, Mischi modified by Weitzel and Kondoh teaches the ultrasound diagnosis apparatus according to claim 16.
Mischi teaches that the blood vessel information is at least one of a shape of the blood vessel, a thickness of the blood vessel, the number of blood vessels, or a flow velocity of blood (“This goal is achieved by providing a method of estimating a velocity of a contrast agent,” [0012]; “estimating the velocity for at least some of the pixels/voxels of the video frames using the spatiotemporal dependency;” [0019].  “The system may further include: an estimator configured for estimating a plurality of time-delays (.tau.) between the temporal evolutions of contrast agent concentration obtained within the pixels/voxels in the local kernel, and a velocity determinator configured for determining the velocity by mapping the plurality of estimated time-delays to the spatial domain.” [0086] - [0088]. “FIG. 1A shows a flow chart of the method of estimating a velocity of a contrast agent according to an embodiment;” [0092]).
Regarding claim 18, Mischi modified by Weitzel and Kondoh teaches the ultrasound diagnosis apparatus according to claim 16.
Mischi teaches that the processor further configured to perform diagnosis of the subject based on the blood vessel information (“The estimated velocity can be used to diagnose cancer, .

Claims 2-3, 5-6, 8-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mischi and Weitzel as applied to claim 1, and further in view of Matsumoto (US 20170273668), hereinafter Matsumoto.
Regarding claim 2, Mischi modified by Weitzel teaches the ultrasound diagnosis apparatus according to claim 1.
Mischi teaches the processor further configured to obtain one or more ultrasound images (“63 DCE-US imaging planes” [0170]) corresponding to one or more cross sections (“Multiple planes” [0170]) of the subject (“recorded per patient.” [0170]) different (“ranging from base to apex” [0170]) from the one cross section in a case (“If there is no need for a relocation” [0116]) where one or more feature points are detected (“A block 16 represents a test whether a relocation of the local kernel is needed.  If there is no need for a relocation, the method continues with a block 17 which represents the estimating the velocity for at least some of the pixels/voxels of the 
Mischi as modified by Weitzel further does not teach that the processor further configured to create a message instructing a user to obtain one or more ultrasound images.
However, Matsumoto discloses ultrasound diagnostic device and ultrasound image, which is analogous art. Matsumoto teaches that the processor further configured to create a message instructing a user to obtain one or more ultrasound images (“Here, in step S1001, when it is determined that an object image portion is not included in an ultrasound image, that is, when it is determined that a joint is not included in the ultrasound image ("No" at step S1001), the display controller 1016 instructs the display 1008 to display a message informing the operator that a joint is not included in the ultrasound image (step S1006).” [0106]. “In step S1001 of the flow of FIG. 6, when it is determined that a diagnostic site is not included in an ultrasound image ("No" at step S1001), a warning message indicating that a joint is not included in an ultrasound image is displayed in the message display portion 107, as shown in FIG. 26 (step S1006)… When such a warning message is displayed, the operator can adjust the probe unit 1001 appropriately, by adjusting position or orientation of the probe, or proximity to the body surface of the subject, in order to continue measurement.” [0199]).

Regarding claim 3, Mischi modified by Weitzel and Matsumoto teaches the ultrasound diagnosis apparatus according to claim 2.
Additionally, Mischi modified by Weitzel and Matsumoto teaches that the one or more different sections are cross sections that are inclined (Matsumoto: the one or more cross sections are inclined because the “orientation” is adjusted [0199]) with respect to the one cross section and pass through the one or more feature points (Matsumoto: “the operator can adjust the probe unit 1001 appropriately, by adjusting … orientation of the probe, … in order to continue measurement.” [0199]. The probe is adjusted to include the one or more feature points in the one or more different sections).
Therefore, based on Matsumoto’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi, Weitzel, and Matsumoto to have the one or more different sections that are cross sections that are inclined with respect to the one cross section and pass through the one or more feature points, as taught by Matsumoto, in order to continue measurement (Matsumoto: [0199]).
Regarding claim 5, Mischi modified by Weitzel and Matsumoto teaches the ultrasound diagnosis apparatus according to claim 2.

Therefore, based on Weitzel’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi, Weitzel, and Matsumoto to have the different cross sections that are a plurality of cross sections parallel to the one cross section, as taught by Weitzel, in order to facilitate assessment of CV disease in high-risk groups (Weitzel: [0110]).

Regarding claim 6, Mischi modified by Weitzel and Matsumoto teaches the ultrasound diagnosis apparatus according to claim 3.
Additionally, Mischi modified by Weitzel and Matsumoto teaches the processor configured to create the message instructing the user to move a position of the ultrasound probe and obtain the one or more ultrasound images (Matsumoto: “a warning message indicating that a joint is not included in an ultrasound image is displayed in the message display portion 107, as shown in FIG. 26 (step S1006)… When such a warning message is displayed, the operator can adjust the probe unit 1001 appropriately, by adjusting position … of the probe… in order to continue measurement.” [0199]).
Therefore, based on Matsumoto’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi, Weitzel, and Matsumoto to have the processor configured to create the message instructing the user to move a position of the 
Regarding claim 8, Mischi modified by Weitzel and Matsumoto teaches the ultrasound diagnosis apparatus according to claim 5.
Additionally, Mischi modified by Weitzel and Matsumoto teaches the processor configured to create the message instructing the user to move a position of the ultrasound probe and obtain the one or more ultrasound images (Matsumoto: “a warning message indicating that a joint is not included in an ultrasound image is displayed in the message display portion 107, as shown in FIG. 26 (step S1006)… When such a warning message is displayed, the operator can adjust the probe unit 1001 appropriately, by adjusting position … of the probe… in order to continue measurement.” [0199]).
Therefore, based on Matsumoto’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi, Weitzel, and Matsumoto to have the processor configured to create the message instructing the user to move a position of the ultrasound probe and obtain the one or more ultrasound images, as taught by Matsumoto, in order to continue measurement (Matsumoto: [0199]).
Regarding claim 9, Mischi modified by Weitzel and Matsumoto teaches the ultrasound diagnosis apparatus according to claim 2.
Additionally, Mischi modified by Weitzel and Matsumoto teaches that the different cross sections are a plurality of sections having inclination angles different from one another with respect to the one cross section (Weitzel: “Feedback of the angular position could be used to 
sweep the transducer in an arc, so together with the linear motion, a 3D volume could be scanned.” [0080]. “FIGS. 5A-5S illustrate various aspects of using angle deflection during ultrasound scanning and/or ways to correlate Doppler angle to vessel position and blood flow direction.  The angle deflection is able to create scanning in a second direction at an angle to that of first scanning direction defined by the axis of the guide rails.” [0082]. “13.  The scanning device of claim 1, wherein the ultrasound transducer is mounted on a swivel base of the actuator or another base having a second scanning direction of freedom different than the first scanning direction of freedom, such that the ultrasound transducer is aligned for scanning along the 
linear path during scanning and has an orientation that changes in response to the swivel base or another base to scan at different angles during scanning along the linear path, wherein the orientation changes are either actively induced or passively induced.”).
Therefore, based on Weitzel’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi, Weitzel, and Matsumoto to have the different cross sections that are a plurality of sections having inclination angles different from one another with respect to the one cross section, as taught by Weitzel, in order to scan a 3D volume thereby facilitating assessment of CV disease in high-risk groups (Weitzel: [0080], [0110]).
Regarding claim 10, Mischi modified by Weitzel and Matsumoto teaches the ultrasound diagnosis apparatus according to claim 9.
Mischi teaches that the ultrasound probe is a probe that is able to perform scanning with the ultrasonic beam from the transducer array in a three-dimensional manner and obtain the 
Additionally, Mischi modified by Weitzel and Matsumoto teaches the processor configured to create the message to instruct the user to perform transmission and reception of an ultrasonic beam along scanning planes (Matsumoto: “Here, in step S1001, when it is determined that an object image portion is not included in an ultrasound image, that is, when it is determined that a joint is not included in the ultrasound image ("No" at step S1001), the display controller 1016 instructs the display 1008 to display a message informing the operator that a joint is not included in the ultrasound image (step S1006).” [0106]. “In step S1001 of the flow of FIG. 6, when it is determined that a diagnostic site is not included in an ultrasound image ("No" at step S1001), a warning message indicating that a joint is not included in an ultrasound image is displayed in the message display portion 107, as shown in FIG. 26 (step S1006)… When such a warning message is displayed, the operator can adjust the probe unit 1001 appropriately, by adjusting position or orientation of the probe, or proximity to the body surface of the subject, in order to continue measurement.” [0199]).
Therefore, based on Matsumoto’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi, Weitzel, and Matsumoto to have the processor configured to create the message to instruct the user to perform transmission and 

Additionally, Mischi modified by Weitzel and Matsumoto teaches the processor configured to perform transmission and reception of an ultrasonic beam along scanning planes having inclination angles different from one another while fixing a position of the ultrasound probe (Weitzel: “Feedback of the angular position could be used to magnetically levitate this axis at a controlled elevation to control scanning.  This could be used to control the angle of isonification for Doppler based flow measurements, or could be used to sweep the transducer in an arc, so together with the linear motion, a 3D volume could be scanned.” [0080]. “FIGS. 5A-5S illustrate various aspects of using angle deflection during ultrasound scanning and/or ways to correlate Doppler angle to vessel position and blood flow direction.  The angle deflection is able to create scanning in a second direction at an angle to that of first scanning direction defined by the axis of the guide rails.” [0082]. “13.  The scanning device of claim 1, wherein the ultrasound transducer is mounted on a swivel base of the actuator or another base having a second scanning direction of freedom different than the first scanning direction of freedom, such that the ultrasound transducer is aligned for scanning along the linear path during scanning and has an orientation that changes in response to the swivel base or another base to scan at different angles during scanning along the linear path, wherein the orientation changes are either actively induced or passively induced.”).
Therefore, based on Weitzel’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi, Weitzel, and Matsumoto to have the processor 
Regarding claim 11, Mischi modified by Weitzel and Matsumoto teaches the ultrasound diagnosis apparatus according to claim 2.
Mischi teaches that the processor further configured to: track movement of the microbubbles based on the one or more ultrasound images generated for the one or more different cross sections to acquire the trajectories of the microbubbles (“To evaluate the potential of the developed imaging method at localizing prostate cancer, a clinical validation was carried out using a dataset consisting of 63 DCE-US imaging planes recorded from 25 patients that underwent radical prostatectomy. Multiple planes ranging from base to apex … recorded per patient.” [0170]. "Based on the histology results, regions of interest (ROI) of approximately 0.5 cm.sup.2 covering benign and malignant pixels were selected from the ultrasound data.  To mitigate errors due to plane mismatch between ultrasound and histology, the ROI's were selected by considering tumors that occur throughout 3 neighboring histology slices.  In total, the ROI's 
contained approximately 177.times.10.sup.3 time intensity curves, of which 51% was taken from benign regions." [0171]; "the amount of independent benign and malignant samples is conservatively set to the number of benign and malignant ROI's … as not all planes contained both suitable benign and malignant regions." [0172]; “the method of estimating includes generating a 2D or 3D representation of ultrasound -contrast-agent trajectories, wherein the representation includes a most likely vascular structure, via a predetermined number of seed particles that are associated with a path within the estimated 2D or 3D velocity vector field.” Therefore, ROI's were analyzed for different planes corresponding to “neighboring histology slices” [0171] - [0172]); and   display the acquired trajectories on the display (“Finally at a block 19 the rendering the estimated velocity in a 2D or 3D image is executed." [0116]; Fig. 1A. "FIG. 11 shows a Contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red.” [0196]).
Regarding claim 12, Mischi modified by Weitzel and Matsumoto teaches the ultrasound diagnosis apparatus according to claim 3.
Mischi teaches that the processor further configured to: track movement of the microbubbles based on the one or more ultrasound images generated for the one or more different cross sections to acquire the trajectories of the microbubbles (“To evaluate the potential of the developed imaging method at localizing prostate cancer, a clinical validation was carried out using a dataset consisting of 63 DCE-US imaging planes recorded from 25 patients that underwent radical prostatectomy. Multiple planes ranging from base to apex … recorded per patient.” [0170]. "Based on the histology results, regions of interest (ROI) of approximately 0.5 cm.sup.2 covering benign and malignant pixels were selected from the ultrasound data.  To mitigate errors due to plane mismatch between ultrasound and histology, the ROI's were selected by considering tumors that occur throughout 3 neighboring histology slices.  In total, the ROI's 
contained approximately 177.times.10.sup.3 time intensity curves, of which 51% was taken from benign regions." [0171]; "the amount of independent benign and malignant samples is conservatively set to the number of benign and malignant ROI's … as not all planes contained both suitable benign and malignant regions." [0172]; “the method of estimating includes generating a 2D or 3D representation of ultrasound -contrast-agent trajectories, wherein the Therefore, ROI's were analyzed for different planes corresponding to “neighboring histology slices” [0171] - [0172]); and   display the acquired trajectories on the display (“Finally at a block 19 the rendering the estimated velocity in a 2D or 3D image is executed." [0116]; Fig. 1A. "FIG. 11 shows a Contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red.” [0196]).
Regarding claim 14, Mischi modified by Weitzel and Matsumoto teaches the ultrasound diagnosis apparatus according to claim 5.
Mischi teaches that the processor further configured to: track movement of the microbubbles based on the one or more ultrasound images generated for the one or more different cross sections to acquire the trajectories of the microbubbles (“To evaluate the potential of the developed imaging method at localizing prostate cancer, a clinical validation was carried out using a dataset consisting of 63 DCE-US imaging planes recorded from 25 patients that underwent radical prostatectomy. Multiple planes ranging from base to apex … recorded per patient.” [0170]. "Based on the histology results, regions of interest (ROI) of approximately 0.5 cm.sup.2 covering benign and malignant pixels were selected from the ultrasound data.  To mitigate errors due to plane mismatch between ultrasound and histology, the ROI's were selected by considering tumors that occur throughout 3 neighboring histology slices.  In total, the ROI's 
contained approximately 177.times.10.sup.3 time intensity curves, of which 51% was taken from benign regions." [0171]; "the amount of independent benign and malignant samples is conservatively set to the number of benign and malignant ROI's … as not all planes contained Therefore, ROI's were analyzed for different planes corresponding to “neighboring histology slices” [0171] - [0172]); and   display the acquired trajectories on the display (“Finally at a block 19 the rendering the estimated velocity in a 2D or 3D image is executed." [0116]; Fig. 1A. "FIG. 11 shows a Contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red.” [0196]).


Claims 4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mischi, Weitzel, and Matsumoto as applied to claim 1, and further in view of Kondoh (US 20140276062), hereinafter Kondoh.
Regarding claim 4, Mischi modified by Weitzel and Matsumoto teaches the ultrasound diagnosis apparatus according to claim 3.
Mischi teaches a case where a plurality of the feature points are detected ("FIG. 11 shows a Contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red.” [0196]. Feature points are blood vessels seen in Fig. 11a).
Ultrasound images corresponding to adjusted position or orientation of the probe are obtained).
Therefore, based on Matsumoto’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi, Weitzel, and Matsumoto to have the processor configured to create a message for the user such that ultrasound images corresponding to a plurality of cross sections are obtained, as taught by Matsumoto, in order to adjust position or orientation of the probe to continue measurement (Matsumoto: [0199]).

Mischi modified by Weitzel and Matsumoto does not teach ultrasound images corresponding to a plurality of cross sections passing through the respective feature points.  
Feature points are portions of artery with unique features seen in A-D, Figs. 7A-B),
Therefore, based on Kondoh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Mischi, Weitzel, and Matsumoto to have ultrasound images corresponding to a plurality of cross sections passing through the respective feature points, as taught by Kondoh, in order to facilitate measurements of carotid artery (Kondoh: [0132]).
Regarding claim 7, Mischi modified by Weitzel, Matsumoto, and Kondoh teaches the ultrasound diagnosis apparatus according to claim 4.
Additionally, Mischi modified by Weitzel and Matsumoto teaches the processor 
Therefore, based on Matsumoto’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi, Weitzel, Matsumoto, and Kondoh to have the processor configured to create the message instructing the user to move a position of the ultrasound probe and obtain the one or more ultrasound images, as taught by Matsumoto, in order to continue measurement (Matsumoto: [0199]).
Regarding claim 13, Mischi modified by Weitzel, Matsumoto, and Kondoh teaches the ultrasound diagnosis apparatus according to claim 4.
Mischi teaches that the processor further configured to: track movement of the microbubbles based on the one or more ultrasound images generated for the one or more different cross sections to acquire the trajectories of the microbubbles (“To evaluate the potential of the developed imaging method at localizing prostate cancer, a clinical validation was carried out using a dataset consisting of 63 DCE-US imaging planes recorded from 25 patients that underwent radical prostatectomy. Multiple planes ranging from base to apex … recorded per patient.” [0170]. "Based on the histology results, regions of interest (ROI) of approximately 0.5 cm.sup.2 covering benign and malignant pixels were selected from the ultrasound data.  To 
contained approximately 177.times.10.sup.3 time intensity curves, of which 51% was taken from benign regions." [0171]; "the amount of independent benign and malignant samples is conservatively set to the number of benign and malignant ROI's … as not all planes contained both suitable benign and malignant regions." [0172]; “the method of estimating includes generating a 2D or 3D representation of ultrasound -contrast-agent trajectories, wherein the representation includes a most likely vascular structure, via a predetermined number of seed particles that are associated with a path within the estimated 2D or 3D velocity vector field.” [0191]. Therefore, ROI's were analyzed for different planes corresponding to “neighboring histology slices” [0171] - [0172]); and   display the acquired trajectories on the display (“Finally at a block 19 the rendering the estimated velocity in a 2D or 3D image is executed." [0116]; Fig. 1A. "FIG. 11 shows a Contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red.” [0196]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mischi and Weitzel as applied to claim 1, and further in view of Pedrizzetti et al (US 20080269611), hereinafter Pedrizzetti.
Regarding claim 19, Mischi modified by Weitzel teaches the ultrasound diagnosis apparatus according to claim 1.
Mischi teaches the processor configured to perform at least one of coloring of the detected feature point or marking on the feature point to make the display highlight the feature 
Mischi as modified by Weitzel further does not teach that the processor configured to perform at least one of changing of color of the detected feature point or marking on the feature point to make the display highlight the feature point.
However, Pedrizzetti discloses flow characteristic imaging in medical diagnostic ultrasound, which is analogous art. Pedrizzetti teaches that the processor configured to perform at least one of changing of color of the detected feature point (“different color mapping” [0054]) or marking on the feature point (“vortex indication” [0054]) to make the display highlight the feature point (“In act 46, the characteristic of the vortex is output.  The output is to memory or displayed to the user…The vortex may be highlighted or a vortex indication overlaid on the image based on the characteristics.  For example, different color mapping, shading, or a graphic highlight the vortex relative to other locations in the image is provided.” [0054]).
Therefore, based on Pedrizzetti’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi and Weitzel to have the processor configured to perform at least one of changing of color of the detected feature point or marking on the feature point to make the display highlight the feature point, as taught by Pedrizzetti, in order to highlight detected features (Pedrizzetti: [0054]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB/Examiner, Art Unit 3793             
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793